Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 1 of 6 PageID 2593



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                     CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

         Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________/


 CHRISTOPHER FRANKEL,

         Counter-claimant,

 vs.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

         Counter-defendants.



       PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF FRANKEL’S MOTION FOR

                                  SUMMARY JUDGMENT


         Plaintiffs the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

 Securities Corporation (collectively “Plaintiffs”), move to strike portions of Defendant and




                                              1
Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 2 of 6 PageID 2594



 Counter-claimant Christopher Frankel’s (“Frankel”) Motion for Summary Judgment (“MSJ”)

 [Dkt. 118], and state as follows:

 I.      MOTION

         1.        Plaintiffs move to strike the following paragraphs of Frankel’s MSJ on the

 grounds they do not reference material facts necessary for the Court to determine the issues

 presented in the MSJ and contain scandalous, immaterial, impertinent and highly prejudicial

 allegations: 37, 38, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, and section headings on page 7

 (“Plaintiffs’ Perfunctory Demand Letter”), page 8 (“Plaintiffs’ Attempt to fabricate Claims”),

 page 10 (“Plaintiffs’ Lack of Evidence”), and page 12 (“Plaintiffs’ Failing Enterprise”).

         2.        Plaintiffs move to strike the following paragraphs of Frankel’s MSJ on the

 grounds they improperly contain legal argument: 48, 54, 55, 56, 58.

         3.        Plaintiffs move to strike the following paragraphs of Frankel’s MSJ on the

 grounds they do not contain pinpoint citations to deposition transcripts: 13, 14, 17, 18, 25, 53,

 55, 57, 61, 62, 65, 66, 67.

         WHEREFORE, based upon the below legal argument with supporting authority,

 Plaintiffs respectfully request that the Court strike the foregoing paragraphs of the MSJ.

 II.     MEMORANDUM OF LAW

         A.        Legal Standard

         The Court’s Preferences regarding motions for summary judgment provide in relevant

 part:

              i.   “Each [statement of material] fact must be supported by a pinpoint citation to the

                   specific part of the record relied upon to support that fact. For example, a




                                                     2
Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 3 of 6 PageID 2595



                reference to Deposition of Jones is insufficient; the page and line number of the

                deposition transcript must be included.”

          ii.   “When preparing the statement of material facts, the moving party must reference

                only the material facts necessary for the court to determine the issues presented in

                the motion for summary judgment.”

         iii.   “Legal argument should not be included in the statement of material facts.”

        A court may strike from a pleading “any redundant, immaterial, impertinent, or

 scandalous matter.” Fed. R. Civ. P. 12(f). Courts have “broad discretion in making this

 determination.” DeJesus v. Cigna Corp., 2018 WL 375579, at *2 (M.D. Fla. Jan. 11, 2018).

 “The purpose of a motion to strike is ‘to clean up the pleadings, streamline litigation, and avoid

 unnecessary forays into immaterial matters.’” Slone v. Judd, 2009 WL 5214984, at *1 (M.D.

 Fla. Dec. 29, 2009), quoting McInerney v. Moyer Lumber & Hardware, Inc., 244 F. Supp. 2d

 393, 402 (E.D. Pa. 2002); see also Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th

 Cir. 1983) (“[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and

 money that must arise from litigating spurious issues by dispensing with those issues prior to

 trial”). A motion to strike is properly granted where “‘the matter sought to be omitted has no

 possible relationship to the controversy, may confuse the issues, or otherwise prejudice a party.’”

 Schmidt v. Life Ins. Co. of N. Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012), quoting Reyher v.

 Trans World Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla. 1995). “[S]uch motions are not

 disfavored where they remove ‘unnecessary clutter’ from the litigation.” Sun Life Assurance Co.

 of Canada v. Great Lakes Bus. Credit LLC, 968 F. Supp. 2d 898, 902 (N.D. Ill. 2013), citing

 Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989).




                                                  3
Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 4 of 6 PageID 2596



        “Scandalous” matter is any allegation that “unnecessarily reflects on the moral character

 of an individual,” “states anything in repulsive language that detracts from the dignity of the

 court” or casts “a cruelly derogatory light on a party or other person.” S.D. v. St. Johns Cty. Sch.

 Dist., 2009 WL 1941482, at *4 (M.D. Fla. July 7, 2009); S.E.C. v. Lauer, 2007 WL 1393917, at

 *2 (S.D. Fla. Apr. 30, 2007) (striking as scandalous a letter that accused attorneys of immoral

 and unethical conduct without any legitimate basis) (internal quotations and citations omitted);

 see also Phillips & Stevenson, Rutter Group Prac. Guide Fed. Civ. Proc. Before Trial (Nat Ed.),

 Ch. 9-G, § 9:388 (2019).

        “Immaterial matter” is one that has no important relationship to the claim or defense.”

 S.D. v. St. Johns Cty. Sch. Dist., 2009 WL 1941482, at *1 (M.D. Fla. July 7, 2009). An

 “impertinent” matter is one “that do[es] not pertain, and [is] not necessary, to the issues in

 question, or “that could not be admitted as evidence in the action.” 126th Ave. Landfill, Inc. v.

 Pinellas Cty., Fla., 2009 WL 1544030, at *3 (M.D. Fla. June 3, 2009); Phillips & Stevenson,

 Rutter Group Prac. Guide Fed. Civ. Proc. Before Trial (Nat Ed.), Ch. 9-G, § 9:387 (2019).

 Even “a statement of unnecessary particulars in connection with and descriptive of that which is

 material” may be stricken as immaterial. Fodor v. E. Shipbuilding Grp., 2014 WL 50783, at *5

 (N.D. Fla. Jan. 7, 2014).

        B.      The Paragraphs Identified Should Be Stricken

        On August 23, 2019, Frankel filed the MSJ [Dkt. 118] that repeatedly violates the Court’s

 Preferences.

        Frankel’s statement of material facts includes numerous references that are not necessary

 for the court to determine the issues presented in the MSJ. Although included in Frankel’s

 statement of material facts, Frankel does not rely upon any of these gratuitous “facts” in his



                                                   4
Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 5 of 6 PageID 2597



 argument section. Accordingly, the Court should strike statements 37, 38, 59, 60, 61, 62, 63, 64,

 65, 66, 67, 68 on this basis.

        In addition, Frankel included gratuitous section headings in his statement of material

 facts that are unnecessary for the court to determine the issues presented. Accordingly, the Court

 should strike the section headings on page 7 (“Plaintiffs’ Perfunctory Demand Letter”), page 8

 (“Plaintiffs’ Attempt to fabricate Claims”), page 10 (“Plaintiffs’ Lack of Evidence”), and page

 12 (“Plaintiffs’ Failing Enterprise”) on this basis.

        Plaintiff also included numerous legal arguments in his statement of facts. Consequently,

 the Court should strike statements 48, 54, 55, 56, 58 on this basis.

        Not a single one of Frankel’s reference to a deposition transcript is supported by a

 pinpoint cite. Instead, Frankel improperly cites to the purported page numbers. Accordingly, the

 Court should strike statements 13, 14, 17, 18, 25, 53, 55, 57, 61, 62, 65, 66, 67 on this basis.

        C.      Conclusion

        For the reasons stated above, Plaintiffs respectfully request that the Court strike the

 foregoing portions of Frankel’s Motion for Summary Judgment.

                            LOCAL RULE 3.01(g) CERTIFICATION

        Pursuant to Local Rule 3.01(g), counsel for Plaintiffs has conferred with counsel for

 Defendant, and Defendant has not agreed to the relief requested herein.

        Dated this 6th day of September 2019.

                                                /s/ Jordan Susman
                                                Charles J. Harder, Esq.
                                                Jordan Susman, Esq.
                                                HARDER LLP
                                                132 South Rodeo Drive, Fourth Floor
                                                Beverly Hills, CA 90212-2406
                                                Tel: (424) 203-1600
                                                Fax: (424) 203-1601

                                                   5
Case 8:18-cv-02869-VMC-CPT Document 127 Filed 09/06/19 Page 6 of 6 PageID 2598



                                             E-mail: charder@harderllp.com
                                             E-mail: jsusman@harderllp.com

                                             Kenneth G. Turkel – FBN 867233
                                             Shane B. Vogt – FBN 257620
                                             BAJO | CUVA | COHEN | TURKEL
                                             100 North Tampa Street, Suite 1900
                                             Tampa, Florida 33602
                                             Tel: (813) 443-2199
                                             Fax: (813) 443-2193
                                             E-mail: kturkel@bajocuva.com
                                             E-mail: svogt@bajocuva.com

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
 the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                             /s/ Jordan Susman
                                             Attorney




                                                6
